IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CHELSEA MICHAEL,                                       No. 70476
                  Petitioner,
                  vs.
                  THE SECOND JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,                             FILED
                  IN AND FOR THE COUNTY OF
                  WASHOE; AND THE HONORABLE                                 JUL 1 3 2016
                  LIDIA STIGLICH, DISTRICT JUDGE,
                  Respondents,
                  and
                  SUNRISE LV I, LLC; AND MICHAEL
                  TALBOTT,
                  Real Parties in Interest.

                         ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                               This original petition for a writ of mandamus challenges a
                  district court order granting a motion to set aside a default entered by the
                  court clerk. Having considered the petition and supporting documents, we
                  are not persuaded that the district court arbitrarily and capriciously
                  abused its discretion so as to warrant our extraordinary and discretionary
                  intervention. NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial Dist.
                  Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v. Eighth Judicial
                  Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth
                  Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
                  (1991). Accordingly, we
                               ORDER the petition DENIED.

                                                  [„




                                             Cherry
                          7a
                         14
                               )




                                   ,   14#
                                                                                           J.
SUPREME COURT
        OF
                  Douglas                                    Gibbons
     NEVADA


(0) 1947A    e>
                  cc:   Hon. Lidia Stiglich, District Judge
                        Law Office of James Shields Beasley
                        Marquis Aurbach Coifing
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e)